DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 08/12/2022 has been entered.  Claims 11-30 are currently pending in the application.  Any rejection(s) and/or objection(s) made in the previous Office Action and not repeated below, are hereby withdrawn due to Applicant's amendments and/or arguments in the response filed on 08/12/2022.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the claimed features "the second contact wall extending horizontally from an inner wall of the face mask" as recited in claim 11 and "the second contact wall comprises a first support wall and a second support wall, the first support wall extending from a first end of the second contact wall and substantially parallel to the inner wall of the face mask, and the second support wall extending from a second end of the second contact wall and substantially parallel to the inner wall of the face mask" as recited in claim 30 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The amendment filed 08/12/2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: A protective cushion 203 can be applied over the back surface of the goggle frame 201.  It is noted that Figs. 1 and 5 appear to show that the protective cushion 203 is applied to an inner surface of the google frame 201.
Applicant is required to cancel the new matter in the reply to this Office Action.
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
In claim 11, there is no antecedent basis in the specification for "the second contact wall extending horizontally from an inner wall of the face mask";
In claim 11, there is no antecedent basis in the specification for "selectively lock the bottom surface of the goggle frame to the second contact wall of the face mask along the lateral direction by securing a portion of the first contact wall to a portion of the second contact wall";
In claim 30, there is no antecedent basis in the specification for "the second contact wall comprises a first support wall and a second support wall, the first support wall extending from a first end of the second contact wall and substantially parallel to the inner wall of the face mask, and the second support wall extending from a second end of the second contact wall and substantially parallel to the inner wall of the face mask".
Claim Objections
Claim 30 is objected to because of the following informalities:
In claim 30, line 8, "detachably connects a left side of the goggle to a first side of the face mask" appears to read "detachably connects a left side of the goggle to a left side of the face mask" for clarity;
In claim 30, line 9, "detachably connects a right side of the goggle to a second side of the face mask" appears to read "detachably connects a right side of the goggle to a right side of the face mask" for clarity.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11-30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
	Claim 11 recites the limitation "the second contact wall extending horizontally from an inner wall of the face mask".  However, the original disclosure fails to set forth the above feature.  The term "horizontally" means following a straight horizontal line.  The original specification is silent regarding the extending direction of the second contact wall.  The second contact wall is depicted in the drawings as a curved wall following anatomical features of a human's nose and eye areas.  Therefore, claiming the limitation must be cancelled from the claim, since the claim appears to be new matter.  
Claim 30 recites the limitation "the second contact wall comprises a first support wall and a second support wall, the first support wall extending from a first end of the second contact wall and substantially parallel to the inner wall of the face mask, and the second support wall extending from a second end of the second contact wall and substantially parallel to the inner wall of the face mask".  The configuration of the second contact wall 303 is discussed in para. 0029 of the specification with respect to a support wall.  However, the original disclosure fails to set forth two support walls as claimed.  Therefore, claiming the limitation must be cancelled from the claim, since the claim appears to be new matter. 
The remaining claims each depend from a rejected base claim and are likewise rejected. 
The following is a quotation of 35 U.S.C. 112(b): 
(B) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 11-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 11 recites the limitation "the bottom surface including a first contact wall", which renders the claim indefinite.  Per the Merriam-Webster Dictionary, the term "surface" is defined as "a plane or curved two-dimensional locus of points (such as the boundary of a three-dimensional region)".  However, a wall is three-dimensional.  It is unclear how a surface can include a wall.  For examination purposes, the limitation has been construed to be "the bottom surface is formed by a first contact wall".
	Claim 11 recites the limitation "selectively lock the bottom surface of the goggle frame to the second contact wall of the face mask along the lateral direction by securing a portion of the first contact wall to a portion of the second contact wall", which renders the claim indefinite.  It is unclear whether the limitation refers to selectively locking the goggle frame to the face mask, or locking a selective portion of the google frame to a selective portion of the face mask.  Therefore, the metes and bounds of the claim are unclear and cannot be ascertained.  For examination purposes, based on the original disclosure, the limitation has been construed to be "selectively lock the bottom surface of the goggle frame to the second contact wall of the face mask along the lateral direction".
Claim 30 recites the limitation "the second contact wall comprises a first support wall and a second support wall, the first support wall extending from a first end of the second contact wall and substantially parallel to the inner wall of the face mask, and the second support wall extending from a second end of the second contact wall and substantially parallel to the inner wall of the face mask", which renders the claim indefinite.  Claims 30 depends from claim 11; and claim 11 has set forth "the second contact wall extending horizontally from an inner wall of the face mask".  It is unclear how the second contact wall can be configured to extend horizontally from an inner wall of the face mask, as the second contact wall comprises a first support wall and a second wall each substantially parallel to the inner wall of the face mask.  For examination purposes, based on the original disclosure, the limitation has been construed to be "a support wall extends from an end of the second contact wall and is substantially parallel to the inner wall of the face mask".
The remaining claims each depend from a rejected base claim and are likewise rejected. 
Status of Claims
Pending claims 11-30 are currently free of prior art rejections.  The found prior art does not teach or obviate the limitations of the claims.  As to claim 11, none of the found prior art teaches a combination of a goggle and a face mask having a detachable connection comprising a pivoting axis parallel to a lateral direction of a goggle frame, wherein the face mask comprising a second contact wall extending horizontally from an inner wall of the face mask a distance below a top surface of the face mask, and a locking connection provided between a bottom surface of the goggle frame and the second contact wall of the face mask to selectively lock the bottom surface of the goggle frame to the second contact wall of the face mask along the lateral direction.
Response to Arguments
Applicant's arguments with respect to the amended claims 11-30 have been fully considered.  In view of the new amendments, the examiner agreed that the combination of Yang and Tan does not teach the amended independent claim 11.  However, all pending claims remain rejected under 35 USC 112(a) and (b) and should not be construed as reciting allowable subject matter.  It is further noted that substantive amendments to the claims may result in prior-art-based rejections in future Office Actions.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIYING ZHAO whose telephone number is (571)272-3326.  The examiner can normally be reached on 8:30 am - 4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOA HUYNH can be reached on (571)272-4888.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AIYING ZHAO/
Examiner, Art Unit 3732

/KHOA D HUYNH/Supervisory Patent Examiner, Art Unit 3732